DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuhan Star (CN 107403877B, machine translation) (Singh et al., Chem. Mater. 2018, 30, pp. 663-670 is cited as evidence in claim 2 regarding the nature of ALD).
Claims 1 and 5:  Wuhan Star teaches a process of forming a film as a part of an OLED display (Abst.) comprising the steps of: providing a display screen substrate having a display area and a non-display area (Abst.; pp. 4-5); forming a gas repellant layer in the non-display region (p. 4); and depositing an inorganic encapsulation structure by ALD in display region (pp. 4-5).
Claim 2:  Wuhan Star simply teaches that the layer is deposited by ALD without explaining how ALD works.  However, Singh explains that ALD is a process wherein a first precursor gas is deposited on a substrate to saturate it and a second reactant gas precursor is deposited on the first gas to form a film while heated (i.e. claimed dried) (p. 665).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wuhan Star in light of Singh.
Claim 3:  Wuhan Star teaches that the gas repellant material is organic and fails to teach the use of a metal or metal oxide.  However, Singh teaches a process of depositing a gas repellant material layer in a non-deposition region which prevents film formation during a subsequent ALD process step (Abst.) and explains that the repellant material can be a metal oxide (p. 664). The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a metal oxide as the material used to provide the gas repellent region instead of an organic material with the predictable expectation of success.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wuhan Star in light of Lee et al. (US 2012/0127405).
Claim 4:  Wuhan Star teaches that the gas repellant portion in the non-display region is removed, but does not clearly teach that it is cut.  Lee teaches a process of forming a display device from a substrate having display and non-display regions and explains that the non-display regions are .
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wuhan Star in light of Zhang et al. (US 2019/0252641).
Claims 6 and 7:  Wuhan Star teaches that the encapsulation layer is deposited on an OLED package and that a plurality of inorganic layers are formed, but fails to teach a first inorganic layer being present prior to depositing the encapsulating layer of claim 1.  Zhang teaches a process of forming an OLED device with an encapsulation layer (Abst.) and explains that a first inorganic encapsulation layer is formed on the OLED layers via CVD where this first inorganic encapsulation layer is provided with a plurality of grooves that subsequent encapsulation layers will fill in order to ensure that the layers engage with one another and do not misalign (¶¶ 0053-0055, 0076).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a first inorganic encapsulation layer over the display area and having plurality of grooves prior to forming the film of Wuhan Star in order to have provided a properly aligned encapsulation structure.
Claim 8:  Wuhan Star further teaches that, after forming the second inorganic layer, an organic buffer layer is formed by inkjet printing (p. 6).
Claim 9:  Wuhan Star further teaches forming an additional inorganic layer on the buffer layer via CVD (p. 5).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wuhan Star and Zhang in light of Lee for the same reasons discussed above regarding claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712